On Petition for Rehearing.
WOODBURY, J.
On petition for rehearing the defendant contends that even though the court below erred in directing a verdict for the defendant on the ground that it owed no duty of care to the plaintiff at the time he was injured, still on this appeal we should affirm the order of the court below, because that order can be supported on the ground of lack of evidence of the defendant’s negligence and conclusive evidence of the plaintiff’s assumption of the risk and contributory negligence. We do not agree. It seems to us that because of the plaintiff’s youth and inexperience, if for no other reason, the evidence in the record before us is sufficient to invoke a determination of these issues by a jury.
The petition for rehearing is denied.